Per Curiam.
Plaintiff appeals as of right from the orders of the trial court granting defendant’s motion for summary judgment on plaintiff’s complaint and denying plaintiff’s motion for suinmafy judgment on defendant’s counterclaim: ’ These], are not final judgments appealable as of right for the reason that GCR 1963, 518.2 was not complied with. This Court is without jurisdiction and the appeal must be dismissed. Fox v. Board of Regents of the University of Michigan (1965), 375 Mich 238; and Standard Building Products Company v. Woodland Building Company (1965), 1 Mich App 434, 437; Earp v. City of Detroit (1968), 11 Mich App 659.
Appeal dismissed.
Lesinski, C. J., and J. H. Gtllis, J., concurred.
T. G. Kavanagh, J., did not participate in the decision of this case.